DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered and are persuasive.  All rejections in the office action mailed 10/26/2021 have been withdrawn. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 At best the prior arts of record disclose, specifically for claim 1:
Sanches (US 2018/0024701A1) discloses loading an application page of an application on a display (Fig. 1; [0064]; Fig. 2A; [0068]); wherein the application page comprises a set of reusable components (Fig. 2A; [0069]; Fig. 2B, 221; [0070]); collecting a set of individual load times in response to the loading of the application page, wherein each one of the set of individual load times indicate an amount of time that each one of the set of reusable components takes to render on the display (Fig. 19; [0182]); matching each one of the set of individual load times to at least one of the set of 
Mathur (2019/0235984 A1) discloses receiving a set of selections from the developer that select one or more of the set of reusable components to place on a new application page (Fig. 3; [0039]); creating the new application page, based on the set of selections, that comprise the selected one or more reusable components (Fig. 3; [0039]; [0044]-[0045]); estimating, without loading the new application page, a page load time of the new application page based on the previously collected set of individual load times that correspond to the selected one or more reusable components (Fig. 4; [0040]); providing the estimate of the page load time to the developer ([0051]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
 Thus, independent claims 1, 8 and 15 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8-13 and 15-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143